By the Court.

The 71st section of the Code (which provides for constructive'notice of suit to non-resident defendants) requires, that the publication shall contain “ a summary statement of the object and prayer of the petition,” etc. This provision of the law is not sufficiently answered by setting forth in general terms, that the action is brought “for the recovery of money, and for the foreclosure of a mortgage.” There should be a pertinent description of the mortgaged premises — such as, that a tenant in possession may know the property is sought to be charged; whereby the party would be more apt to receive actual notice. So many titles have been jeopardized, and so many controversies have arisen, in consequence of imperfect publication, that the Court are disposed, in limine, to require a strict compliance with the law.
Notice held insufficient, and further publication ordered.